                                                                      Case 2:15-cv-02151-JAD-NJK Document 75 Filed 11/09/18 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                      UNITED STATES DISTRICT COURT
                                                             9                                          DISTRICT OF NEVADA
                                                            10
                                                                 NATIONSTAR MORTGAGE LLC,                           Case No.: 2:15-cv-02151-JAD-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                        Plaintiff,                    STIPULATION TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                                                                                    DEADLINE TO RESPOND TO
AKERMAN LLP




                                                            13   v.                                                 SATICOY'S MOTION TO DISMISS
                                                                                                                    (FIRST REQUEST)
                                                            14   INDEPENDENCE      II   HOMEOWNERS                                   ECF Nos. 75, 76
                                                                 ASSOCIATION; SATICOY BAY LLC, SERIES               AND
                                                            15   9229 MILLIKAN AVE; MILLIKAN AVENUE
                                                                 TRUST,                                             STIPULATION TO EXTEND
                                                            16                                                      DEADLINE TO RESPOND TO
                                                                                      Defendants.                   INDEPENDENCE II'S MOTION TO
                                                            17                                                      DISMISS (FIRST REQUEST)

                                                            18                Plaintiff Nationstar Mortgage LLC and defendants Independence II Homeowners
                                                            19   Association, Saticoy Bay LLC Series 9229 Millikan Ave, and Millikan Avenue Trust stipulate that
                                                            20   the deadline to respond to Independence and Saticoy's motions to dismiss should be extended two
                                                            21   weeks, to November 26, 2018.
                                                            22   //
                                                            23   //
                                                            24   //
                                                            25   //
                                                            26   //
                                                            27   //
                                                            28   //
                                                                                                               1
                                                                 46944519;1
                                                                      Case 2:15-cv-02151-JAD-NJK Document 75 Filed 11/09/18 Page 2 of 2




                                                             1                Good cause exists for the extension because Nationstar's attorneys' schedules have made it

                                                             2   difficult to complete the response briefs and obtain all necessary approvals before the current

                                                             3   deadline of November 12, 2018. This stipulation is not made for purposes of unnecessary delay and

                                                             4   will not significantly delay the outcome of the case, since it leaves the discovery and dispositive

                                                             5   motions deadlines unchanged.

                                                             6                DATED this 9th day of November, 2018.

                                                             7
                                                                  AKERMAN LLP                                            LAW OFFICE OF MICHAEL F. BOHN
                                                             8
                                                                  /s/ Vatana Lay                                         /s/ Michael F. Bohn
                                                             9    DARREN T. BRENNER, ESQ.                                MICHAEL F. BOHN, ESQ.
                                                                  Nevada Bar No. 8386                                    Nevada Bar No. 1641
                                                            10    VATANA LAY, ESQ.
                                                                  Nevada Bar No. 12993                                   2260 Corporate Circle, Suite 480
                                                                                                                         Henderson, Nevada 89074
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            11    1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  Las Vegas, NV 89134
                                                            12
                      LAS VEGAS, NEVADA 89134




                                                                                                                         Attorneys for Saticoy Bay LLC, Series 9229
                                                                  Attorneys for Nationstar Mortgage LLC                  Millikan Avenue and Millikan Avenue Trust
AKERMAN LLP




                                                            13
                                                                  GORDON REES SCULLY MANSUKHANI LLP
                                                            14
                                                                  /s/ Wing Yan Wong
                                                            15    ROBERT S. LARSEN, ESQ.
                                                                  Nevada Bar No. 7785
                                                            16
                                                                  WING YAN WONG, ESQ.
                                                            17    Nevada Bar No. 13622
                                                                  300 South Fourth Street, Suite 1550
                                                            18    Las Vegas, Nevada 89101
                                                            19    Attorneys for Independence II Homeowners’
                                                                  Association
                                                            20

                                                            21
                                                                                                                   ORDER
                                                            22
                                                                              IT IS SO ORDERED:
                                                            23
                                                                                                               _________________________________
                                                                                                                      ____
                                                                                                                         _ __________ _ _____
                                                                                                                 ______________________________________
                                                            24                                                 U.S. District   Judge
                                                                                                                 UNITED STATES nMAGISTRATE
                                                                                                                      stri
                                                                                                                         i ct
                                                                                                                           c t J
                                                                                                                               Ju
                                                                                                                                u dge Jennifer
                                                                                                                                      Je
                                                                                                                                      Je nn
                                                                                                                                         n  ife A. Dorsey JUDGE
                                                            25                                                 Dated: November 14, 2018
                                                                                                                 DATED: ______________________
                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 46944519;1
